Citation Nr: 0631820	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, 
type I. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for a left wrist 
disorder. 

5.  Entitlement to service connection for a right wrist 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from October 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Boston, Massachusetts, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for PTSD, service connection for diabetes 
mellitus type I, service connection for hepatitis C, service 
connection for a left wrist disorder, and service connection 
for a right wrist disorder.  The veteran perfected a timely 
appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

On his substantive appeal (VA Form 9), Appeal to Board of 
Veterans' Appeals, dated in January 2005, the veteran 
requested to be scheduled for a Travel Board hearing.  The 
record indicates that the veteran failed to report for the 
hearing scheduled in April 2006.  Review of the claims 
folder reveals that the RO sent the veteran a letter in 
March 2006 notifying him of the date and time for the 
hearing.  That letter was sent to an address in [remanded], 
Massachusetts.  However, on his VA Form 9, the veteran 
listed his current address as [remanded], 
Massachusetts.  In addition, by letter dated in August 2006, 
the veteran's representative noted that he was living in a 
shelter for Homeless Veterans, located at [remanded], 
[remanded], MA.  Consequently, the representative requested that 
the veteran's travel Board hearing be rescheduled.  

A claimant seeking a Travel Board hearing must be provided 
notice of the time and place of the scheduled hearing.  38 
C.F.R. § 20.704(b) (2005).  Because the Travel Board hearing 
notice letter was sent to an incorrect address, the Board 
cannot conclude that the veteran received notice of the 
hearing.  As such, the Board finds that good cause existed 
for the veteran's failure to appear for the scheduled 
hearing, and he should therefore be scheduled for another 
Board hearing at the RO.  See 38 C.F.R. § 20.702(d) (2005).  
The case is therefore remanded to the RO so that it may 
reschedule the Travel Board hearing and send notice of the 
hearing to the veteran's current address.  

Thus, in order to ensure full compliance with due process 
requirements, the case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the 
following action: 

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing as soon as it is practicable, 
with notice to the veteran at his 
current address of record, along with 
notice to his representative.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

After the above action has been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she is further notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


